Citation Nr: 1022265	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin lesions, namely, 
skin tags and a disability due to removal of a wart from the 
right 3rd finger.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the United States Navy from February 1981 to August 2003, 
when he retired.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's file.

In June 2009, the case was remanded for further development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

The claim was initially framed as service connection for a 
disability due to residuals of removal of a wart from the 
right 3rd finger.  While the appeal was pending, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any condition, which may 
reasonably be encompassed by the claimant's description of 
the claim, the reported symptoms, and any other pertinent 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 
4-6 (2009) (per curiam).  In this case, the Veteran equates 
skin tags to warts, which were identified in the service 
treatment records, and for this reason, the Board has 
recharacterized the claim as skin lesions, encompassing skin 
tags and residuals of removal of a wart from the right 3rd 
finger. 

During the appeal, the RO granted service connection for 
herpes zoster, manifested by recurrent skin lesions. 




FINDINGS OF FACT

1.  Skin lesions, skin tags or acrochordons, had onset in 
service. 

2.  A skin lesion, that is, a disability due to removal of a 
wart from the right 3rd finger, is not shown since service or 
currently. 


CONCLUSIONS OF LAW

1.  Skin lesions, skin tags or acrochordons, were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

2.  A skin lesion, that is, a disability due to removal of a 
wart from the right 3rd finger, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004 and in April 2008.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf. The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).



To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2010.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has afforded the Veteran VA 
examinations in 2004, in 2008, and in 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.



The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

Facts

The service treatment records show that warts were treated 
with liquid nitrogen in  April 1985 (left leg), in June 1986 
(right knee and left ankle), and in April 1987 (left foot).  
In March 1989 and October 1990, a wart was removed from the 
right 3rd finger.  Skin tags were removed from the upper 
torso in October 1997.  In September and November 2001, skin 
tags were removed from the axillary areas and the right 
thigh.  

After service, on VA examination in June 2004, the examiner 
noted that in service the Veteran had a wart removed from the 
right 3rd finger, which did not recur.  The pertinent finding 
was no residual or scar of the removal of the wart.  The 
examiner also noted that the Veteran had developed some skin 
tags and the pertinent finding was skin tags in the axillary 
areas. 

In February 2008, the Veteran testified that in the last two 
to three years he had had recurring skin tags in the axillary 
areas, torso, and groin, which he referred to as "warts."  
He stated that he had skin tags that started while he was in 
service.  

On VA examination in August 2009, the Veteran stated that in 
service he had at least two warts on his right hand and one 
was removed and the original warts had not recurred.  He also 
stated that he experienced multiple small growths in the 
axillary areas, which he also referred to as warts.  On 
physical examination, a small wart on the left temple was 
noted.  No other warts were visible.  There were no lesions 
on the hands.  In the axillary areas, there were multiple 
skin tags and a few skin tags on each side of the neck and 
skin tags on the inner thighs.  The diagnosis was multiple 
skin tags (acrochordons).  The examiner stated that the skin 
tags were a different condition from the warts the Veteran 
had in service. 

Analysis 

Skin Lesions, namely, Skin Tags 

The records shows that in service the Veteran had skin tags 
on the upper torso, axillary areas, and right thigh.  After 
service, skin tags were found on the axillary areas on VA 
examination in June 2004 and on the axillary areas and thighs 
on VA examination in August 2009. 

The Veteran testified that in the last two to three years he 
had had recurring skin tags in the axillary areas, torso, and 
groin, which started in service.  The Veteran is competent to 
describe skin tags and his testimony is credible. 

As the record contains competent evidence of a current 
diagnosis, acrochordon, that is, skin tags, as the service 
treatment records establish that skin tags were identified 
and treated in service on the upper torso, axillary areas, 
and right thigh, as the current skins tags are in the same 
anatomical area as the skin tags in service, and as the 
current skin tags are associated with service by credible 
evidence of recurrent symptoms or continuity of 
symptomatology, all the elements for the grant of service 
connection are established. 

A Skin Lesion, namely, a Disability due to Removal of a Wart 
from the Right 3rd Finger

Although the Veteran had warts removed from the lower 
extremities and a wart removed from the right 3rd finger in 
service, this alone is not enough to establish service 
connection.  There must be a current disability resulting 
from the removal of the warts in service.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).

After service, on VA examination in June 2004, the pertinent 
finding was no residual or scar of the removal of the wart 
from the finger.  On VA examination in August 2009, the 
Veteran stated that the original warts in service had not 
recurred.  There were no lesions on the hands.

Although the Veteran is competent to describe a wart, which 
is capable of lay observation, McCartt v. West, 12 Vet. App. 
164 (1999), the Veteran has not argued or testified that 
since service or currently that he has had recurrence of the 
wart on the right 3rd finger.  And there is no evidence of a 
recurrent wart on the right 3rd finger or evidence of 
residuals or scar of the removal of the wart from the finger 
as on VA examination in August 2009, the Veteran stated that 
the original warts in service had not recurred and there were 
no lesions on the hands.  

Without competent evidence that the Veteran has a current 
disability manifested by a recurrent wart on the right 3rd 
finger or residuals of removal of a wart from the right 3rd 
finger, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

For these reasons, the preponderance of the evidence is 
against the claim of service connection for a disability due 
to residuals of a removal of a wart from the right 3rd 
finger, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin lesions, namely, skin tags or 
acrochordons, is granted. 

Service connection for a skin lesion, namely, a disability 
due to removal of a wart from the right 3rd finger, is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


